Citation Nr: 1532110	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-23 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2014, the Board denied entitlement to service connection for hepatitis C.  That denial was appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the court granted a Joint Motion for Partial Remand (JMR), remanding the issue back to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In light of the September 2014 JMR, further action in connection with the claim is warranted.  In particular, the JMR noted that the Veteran had presented a theory of entitlement regarding his claim that had not been fully developed.  As the JMR noted, the Veteran indicated that he believes that his hepatitis was caused by dialysis.  

Additionally, in a September 2004 claim for non-service connected pension, the Veteran indicated that he had received treatment from the VA medical center in Memphis, Tennessee since 1975.  The Veteran also noted that he had applied for or was in receipt of disability benefits from the Social Security Administration, and that he had been hospitalized at the VA medical center in Memphis, Tennessee in June 2004.  Moreover, a May 2012 VA treatment center record stated that the Veteran had received dialysis at a private facility, Memphis South.  

Presently, the claims file includes treatment records from August 30, 2004 to June 4, 2012.  Treatment records may be available before and after this time period.  Further, it appears that records from the Social Security Administration and private treatment records pertaining to the Veteran's hepatitis C may also be available. 

The Veteran should be requested to identify any outstanding VA and private treatment records pertinent to this claim so that VA may assist him in obtaining them.  The AOJ must also contact the Social Security Administration in order to determine whether additional records are available and, if so, such records must be obtained and associated with the claims file.

Following the completion of the development above, the Veteran should be afforded a VA examination and medical opinion on remand.  The examination report must sufficiently address the Veteran's hepatitis C risk factors during and after service and discuss whether or not the Veteran's hepatitis C is related to service.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated him for hepatitis C.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.  

2.  Contact the Social Security Administration and request copies of any decision and underlying medical evidence regarding any award of or application for disability benefits filed on behalf of the Veteran.

3.  Following completion of the development above, obtain a medical opinion to address the etiology of the Veteran's hepatitis C.  Schedule the Veteran for a VA examination if deemed necessary in order to provide the opinion requested below.  

The claims folder must be provided to and reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed hepatitis C had its onset during the Veteran's military service, or is otherwise related to his military service.  

In providing this opinion, the examiner should address the Veteran's risk factors of undergoing dialysis for many years (to include at VA treatment facilities) and being a Vietnam-Era Veteran.  

A rationale for all conclusions reached must be provided.  

4.  Thereafter, review the claims file to ensure that all of the foregoing development has been completed and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond. The case is to then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




